Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 18, 2022

                                       No. 04-22-00564-CV

              ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,
                                  Appellant

                                                 v.

                                         Curtis BROWN,
                                            Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-04336
                           Honorable Nicole Garza, Judge Presiding


                                          ORDER

        On October 4, 2022, we ordered appellant to provide written proof that either: (1) it had
paid or made arrangements to pay the district clerk’s fee for preparing the clerk’s record; or (2) it
was entitled to appeal without paying the clerk’s fee. On October 14, 2022, appellant filed
satisfactory proof of payment.

       The clerk’s and reporter’s records are now due. We ORDER the District Clerk of Bexar
County and the court reporter to file the clerk’s and reporter’s records or a notification of late
record by November 17, 2022.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2022.


                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court